Montgomery, J.
(dissenting). Agreeing, as I do, with the conclusions of my Brother Moore that there was evidence showing an act of insolvency committed prior to the payment made, to defendant, and that there was, therefore, error in charging the jury that there was no such testimony in the case, I am not able to follow my brother in saying that this was error without prejudice, as I think there was evidence tending to show that the payment to defendant was made with a view to prevent the application of the bank’s assets in the manner prescribed in the banking act, and with a view to the preference of one creditor over another. Admittedly, the payment did operate as a preference. It was shown that the embarrassment of the Barnes interests had, for several *608weeks prior to the, suspension, created uneasiness and solicitude' on the part of the bank; that the cashier, Mr. Bradley, had been for some time borrowing money on bank obligations and indorsements of friends; that upwards of $50,000 of such obligations were outstanding when the bank closed its doors, and that some of these drew as high as 7 per cent, interest; that subsequent events have shown that about one-third of its $611,500 of loans, discounts, and overdrafts were questionable, and their collection doubtful; that the cashier was "familiar with the condition of the assets of the bank. The cashier also testified:
‘ ‘ Q. Are you able to recollect anybody else who called and asked for their money, and was sent away without getting it?
“A. Of course, that day there was a great many people in there, and, as I said before, there were some I did turn off in that way; but I don’t just remember who.
“Q. You meant to put them off ?
“A. Yes, without giving them their money.
“Q. Do you remember, among others, the young Miss Hudson ?
“A. I.think I did. I think I remember her coming and speaking to me.”
The question of what the just inferences to be drawn from this testimony are is for the jury. If, in fact, the cashier apprehended and expected a suspension, and still made payments to certain of the depositors, while putting others off and not meeting their demands, it would not be erroneous for the jury to find that such payments were made with a view to prevent the application of the bank’s assets in the manner prescribed by the act, and with a view to the preference of one creditor over another; and, while the inference is one to be drawn by the jury, there was testimony from which the existence of all these facts might have been inferred. It is unnecessary for us to consider what conclusion we would reach upon the testimony, if presented to us as a guide in determining *609a question of fact. Roberts v. Hill, 24 Fed. 571; Case v. Citizens’ Bank, 2 Woods, 23.
The judgment should be reversed, and a new trial ordered.
Long, C. J., concurred with Montgomery, J.